Citation Nr: 0938292	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for compression fracture of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
for torn medial meniscus of the right knee with iliotibial 
band syndrome.  

3.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for hypesthesia of the right lower extremity (RLE) with 
radiculopathy.  

5.  Entitlement to an initial rating in excess of 10 percent 
for hypesthesia of the left lower extremity (LLE) with 
radiculopathy.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to 
November 1977.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.

As pointed out by the Veteran's service representative in a 
July 2009 informal hearing presentation, the Veteran, in his 
August 2007 substantive appeal, expressed his with to appeal 
only the issues as listed on the title page of this decision.  
Therefore, the additional issues regarding increased 
evaluations for service-connected left knee conditions and 
residuals of a head injury, to include headaches, that were 
developed for appellate review, are not currently in 
appellate status before the Board.  

It is also noted that the appellant's statements seem to 
raise an issue of a total rating based on individual 
unemployability.  That matter is referred to the RO for 
appropriate action.


REMAND

Before considering the claims on appeal, additional 
procedural development is needed because all proper VCAA 
notice has not been furnished to the Veteran.

In her September 2009 Informal Hearing Presentation, the 
Veteran's service representative asserted that additional 
examinations were necessary for various reasons.  
Specifically, she pointed out that the first page of the most 
recent orthopedic examination in May 2008 was not of record.  
Additionally, she argued that there were conflicting findings 
regarding functional use of the service-connected spine, 
right knee, and lower extremities.  For example, significant 
functional loss was mentioned at the time of the VA 
examination in 2005.  Subsequently dated statements by the 
Veteran also reflect significant functional loss due to his 
service-connected disabilities.  However, the VA examination 
report of 2008 made little reference to functional loss and 
did not specifically address the former reports of functional 
loss, nor comment in any significant way as to current 
weakened movement, excess fatigability, or incoordination of 
the joints on appeal.  The Board agrees that additional 
examinations are necessary prior to further appellate 
consideration of the issues on appeal.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the AMC/RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the AMC/RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The AMC's/RO's 
adjudication of each claim should include consideration of 
whether "staged rating" of the Veteran's disabilities 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 as to all 
instant issues.  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his spine, right knee, or lower 
extremities, on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC/RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that are not currently of record.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.  The first page of the May 2008 
orthopedic examination should be obtained 
and associated with the claims folder.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo VA examinations to obtain 
neurological and orthopedic findings, by 
appropriate physicians.  Specifically as 
regards evaluation of the lumbar spine, 
the neurological examination should be 
conducted first, and that examination 
report should be made available to the VA 
orthopedic examiner in conjunction with 
his or her examination of the Veteran.

The entire claims file must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with a complete rationale 
for the conclusions reached.

Neurological examination - As to the 
lumbar spine, the examination is 
primarily for the purposes of identifying 
any nerves affected by the lumbar spine 
disorder, and to identify the degrees of 
any functional impairment caused by the 
neuropathy.  The physician should 
identify, and comment on the existence, 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the Veteran's service-connected lumbar 
spine disability.  If there are no 
neurological symptoms identified as being 
due to the back disorder, that too should 
be noted with the rationale provided.

As to the service-connected hypesthesia 
of the right and lower extremities, the 
examination is for the purposes of 
ascertaining the current nature and 
extent of the Veteran's neuropathies, 
identify all nerves affected by the 
hypesthesia, and to identify the degrees 
of any functional impairment caused by 
the neuropathy.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnoses.  

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  

Also, the physician is requested to 
explain whether the hypesthesia affects 
the motor and/or sensory nerves, and 
which nerves it affects.  The examiner is 
further requested to explain in detail 
what limitation of motion and function is 
caused by the right and left upper and 
lower extremity hypesthesia.  The 
examiner must additionally specifically 
explain which nerves of the right and 
left upper and lower extremities are 
affected.  The neurologist is requested 
to report whether the Appellant suffers 
from any tics, pain, numbness, and muscle 
weakness and/or atrophy as well as to 
record the Appellant's ranges of motion 
for each joint found to be affected by 
the hypesthesia, with each of the normal 
ranges of motion indicated in degrees.  
If it is impossible to distinguish which 
manifestations are the result of the 
service-connected hypesthesia of the 
lower extremities and which are the 
result of another service connected 
disability (e.g., the right knee 
instability and iliotibial band 
syndrome), he or she should so state.  

Orthopedic examination - The physician 
should conduct range of motion testing of 
the right knee and the lumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
For each disability, the physician should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbar spine and right knee due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Specifically as regards the right knee, 
the physician should indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should further note 
whether there is nonunion of the tibia 
and fibula, with loose motion requiring a 
brace.

Specifically as regards the low back, the 
physician should also indicate whether 
the Veteran has any ankylosis of the 
lumbar spine; and, if so, the extent of 
any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

Then, considering all neurological and 
orthopedic examination findings, the 
physician should render findings 
particularly responsive to the criteria 
for rating disc pathology, to include 
incapacitating episodes if present and 
the frequency as to the episodes where 
required by a doctor. 

4.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant or the death of an immediate 
family member.  If the Appellant fails to 
report to the scheduled examination, the 
AMC/RO should obtain and associated with 
the claims file a copy or copies of the 
notice or notices of examination sent to 
him by the appropriate VA medical 
facility.  

5.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include 
consideration of whether "staged 
ratings", pursuant to Hart, supra, are 
warranted.

7.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




